Rhodes, J.
I concur for reversal on the facts, in the interest of justice, and on the law. In the light of the record before us, the errors in rulings were serious, material and prejudicial.
I do not think the trial judge was disqualified from presiding at the trial of the charge that defendant was a second offender. It is neither shown nor asserted that there was any actual bias on the part of the judge; the only point made is that he was prohibited by statute (Judiciary Law, § 15) from presiding, but the facts do not appear to come within the terms or the intendment of the statute.
Except as herein indicated, I concur in the opinion of Presiding Justice Hill.